                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



PHILLIP J. EDWARDS,

      Plaintiff,

v.                                                         4:19cv6-WS/CJK

JIMMY PATRONIS,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed January 29, 2019. The magistrate judge recommends that the

plaintiff's complaint be dismissed as frivolous pursuant to 28 U.S.C. § 1915A. The

plaintiff has filed objections (ECF No. 5) to the magistrate judge’s report and

recommendation.

      Having reviewed the record in light of the plaintiff’s objections, the court

has determined that the magistrate judge's report and recommendation should be

adopted.

      Accordingly, it is ORDERED:
                                                                           Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 4) is hereby

ADOPTED and incorporated by reference into this order.

      2. This consolidated action is DISMISSED as frivolous under 28 U.S.C. §

1915A.

      3. The clerk shall enter judgment stating: "All claims are dismissed as

frivolous."

      4. The clerk shall close the consolidated cases, Case No. 4:19cv6–WS–CJK

and Case No. 4:19cv7–RH–CJK.

      DONE AND ORDERED this            27th     day of     February     , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
